DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	2.	The Applicants submitted a response on 5/24/2022 to the office action mailed on 3/7/2022.  The status of the claims are as follows.

Claim Rejections - 35 USC § 102
3.	Claims 1-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by (US 2003/0194443 A1) to Yano et al. (hereinafter Yano).
	The above noted rejection is hereby withdrawn.  

4.	Claims 1-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by (US 2008/0166555 A1) to Lang-Wittkowski et al. (hereinafter Lang).
	The above noted rejection is hereby withdrawn.  




NEW Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over (US 2003/0194443 A1) to Yano et al. (hereinafter Yano) in view of the teachings of (US 2008/0166555 A1) to Lang-Wittkowski et al. (hereinafter Lang).
	Yano is directed towards methods of producing microcapsules.  Yano discloses at paragraph [0059] that microcapsules are produced.  Yano discloses at paragraph [0065] that the dispersed phase may contain a paraffin that reads on Applicants phase transition material.  Yano discloses at paragraph [0069] that the microcapsules have a core/shell structure.  Yano discloses at paragraph [0084] that the monomer may contain an amine group.  Yano discloses at paragraph [0352] that the water phase has a fatty acid.  Yano discloses at paragraph [0364] that the particle is formed from being sprayed from a nozzle that can be a two-fluid nozzle.  Yano discloses at paragraph [0378] that a membrane may be used to filter the emulsion.  Yano discloses at paragraph [0384] that the microcapsules are acquired by filtration.   Yano discloses at paragraph [0475] that the monomer reactive group may be a hydroxyl or amine group.  Yano discloses at paragraph [0505] that the microcapsules includes carbon black particles.  Yano discloses at paragraph [0030] that a reactive cyano group may be used.  
	Lang is directed toward preparation of microcapsules through interfacial polymerization.  Yano and Lang are both directed toward preparation of microcapsules through interfacial polymerization and therefore are analogous art.  Lang discloses at paragraph [0027] that the microcapsules a prepared with graphite.  Lang discloses at paragraph [0037] that C6-C30 fatty acids may be used to form the microcapsules that reads on Applicants transition material.  Lang discloses at paragraph [0049] that the microcapsule walls may be made of a urethane.  Lang discloses at paragraph [0056] that the walls are formed by interfacial polymerization as the phase boundaries.  Lang discloses at paragraph [0057] that the capsule walls are formed by the reaction of monomers with hydroxyl groups and polyisocyanates having isocyanate groups.  Lang discloses at paragraph [0078] that there is an aqueous phase.  Lang discloses at paragraph [0081] that there is a lipophilic phase.  Lang discloses at paragraph [0088] that the capsule is formed via a nozzle that is then spray dried hardening the capsule walls.  One skilled in the art would find it obvious to modify the methods based on the combined teachings to produce the Applicants claimed methods.
It would be obvious to one skilled in the art at the time of filing based on the disclosure of Yano in view of the teachings of Lang to select each and every element that produces a prime face case of obviousness that reads on claims 1-7.

Response to Arguments
8.	Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any single reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The Office takes the position that the combined teachings of the references teaches each and every element and as al elements are present the argued final intended use of the materials is not relevant to the encapsulation method claimed.  The Applicants may use a 132 declaration to address why the combined references would not make the invention obvious, the rejection is maintained as non-final. 

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D WASHVILLE whose telephone number is (571)270-3262. The examiner can normally be reached M-F 9-5.

10.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
11.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-270-3262. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

12.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY D WASHVILLE/           Primary Examiner, Art Unit 1766